DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it is unclear if smoke detection is a required feature in claims 1 and 7 (and claims depending therefrom) or is merely exemplary.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claims 1 and 7 recite the narrower limitation “a smoke and temperature detection system” (line 1 and line 3 respectively), and the claims also recite a plurality of fiber optic cables “disposed to monitor a fire or smoke condition” (lines 2-3 and lines 4-5 respectively; emphasis added; note that this limitation does not necessarily require a smoke condition to be monitored as it is recited in the alternative with a fire condition which might be monitored with for instance temperature) which is the broader statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language (smoke detection/monitoring) is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For purpose of examination and as best understood (see at least the specification at [0030] and [0040]) the detection of smoke will be considered as required. However, positive in claim recitation of the metes and bounds applicant intends to claim is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Birnkrant et al. (US 20180136053; hereinafter Birnkrant) in view of Wilson et al. (US 20170336269; hereinafter Wilson).

Regarding claim 1, Birnkrant teaches that a smoke and temperature detection system (abstract; [0002]; see fig. 5; [0060]; element 20), comprising: 
a plurality of fiber optic cables (28/31; [0058-60]) terminating in a plurality of nodes (34) disposed to monitor a fire or smoke condition at one or more protected spaces ([0005]; [0055]; [0061]; [0092]); 
a temperature detection fiber optic cable ([0005] “the second fiber optic cable arranged to monitor a temperature condition at one or more predetermined areas”; see also [0011] and [0093]); 
a control system (50; see figs. 5 and 7; [0062]) operably connected to the plurality of fiber optic cables (see fig. 5) and to the temperature detection fiber optic cable ([0095] “a first fiber optic cable 28 is utilized to monitor a compartment or area for smoke and/or fire conditions, while a second fiber optic cable 28 is utilized to monitor a compartment or area for temperature conditions”; see also [0093] “different fiber optic cables 28 or fiber optic cores in the fiber harness 30 will be used for smoke/fire detection, while others are used for temperature measurements”), including: 

a second light sensitive device configured to receive a reflected light signal (at least another of elements 38; [0055]; see also [0060]; further see [0052] teaching that “In this specification, the term “scattered light” may include any change to the amplitude/intensity or direction of the incident light, including reflection” – emphasis added); 
wherein the control system is configured to detect a temperature ([0011]) based on one or more properties of the reflected light signal received at the second light sensitive device ([0011]; [0021-22]; [0093]; [0096]).
Birnkrant does not directly and specifically state regarding a plurality of fiber Bragg gratings arrayed along the temperature detection fiber optic cable; the reflected light being from the fiber Bragg gratings; or the temperature detection configured to be at the fiber Bragg gratings.
However, Wilson teaches an overheat detection system with an optical controller to determine temperature (abstract) having “fiber optic cables including Bragg gratings” ([0055]) where “the Bragg gratings function as wavelength-specific reflectors” ([0056]) configured such that “A shift in the Bragg wavelength indicates a change in temperature and/or strain, and tracking the changes in the Bragg wavelength allows optical controller 16 to determine the temperature at each Bragg grating” ([0057]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature detection fiber optic of Birnkrant with the specific knowledge of using the temperature detection fiber optic with fiber Bragg gratings of Wilson. This is because fiber Bragg gratings allow for spatially defined 

Regarding claim 2, Birnkrant lacks teaching that the plurality of fiber Bragg gratings are disposed at the plurality of nodes.
However, Wilson teaches an overheat detection system with an optical controller to determine temperature (abstract) having “fiber optic cables including Bragg gratings” ([0055]) where “the Bragg gratings function as wavelength-specific reflectors” ([0056]) configured such that “A shift in the Bragg wavelength indicates a change in temperature and/or strain, and tracking the changes in the Bragg wavelength allows optical controller 16 to determine the temperature at each Bragg grating” ([0057]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature detection fiber optic having nodes of Birnkrant with the specific knowledge of using fiber Bragg gratings which detect temperature at the locations where they are located of Wilson. This is because the nodes of Birnkrant and the gratings of Wilson are the temperature sensing areas/locations/nodes. This is important in order to sense the temperature at the nodes or at any locations where a temperature measurement is desired (see abstracts of Birnkrant and Wilson respectively).

Regarding claim 3, Birnkrant lacks teaching that the plurality of fiber Bragg gratings are arranged along the temperature detection fiber optic cable between the nodes.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature detection fiber optic having nodes of Birnkrant with the specific knowledge of using fiber Bragg gratings which detect temperature at the locations where they are located of Wilson. This is because the gratings detect the temperature in the location where they are located. This is important in order to sense the temperature at locations between the nodes or at any locations where a temperature measurement is desired (see abstracts of Birnkrant and Wilson respectively).

Regarding claim 4, Birnkrant teaches that the plurality of [detection nodes] are substantially equally spaced along the temperature detection fiber optic cable (see at least fig. 5 showing substantial equal spacing).
Birnkrant does not directly and specifically state regarding a plurality of fiber Bragg gratings.
However, Wilson teaches an overheat detection system with an optical controller to determine temperature (abstract) having “fiber optic cables including Bragg gratings” ([0055]) where “the Bragg gratings function as wavelength-specific reflectors” ([0056]) configured such that “A shift in the Bragg wavelength indicates a change in temperature and/or strain, and 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature detection fiber optic of Birnkrant with the specific knowledge of using the temperature detection fiber optic with fiber Bragg gratings of Wilson. This is because fiber Bragg gratings allow for spatially defined detection of temperature (see [0056-58] of Wilson). This is important in order to “to determine the temperature at the location of each Bragg grating” ([0058] of Wilson) and provide this information to an end user or system.

Regarding claim 5, Birnkrant teaches a first light source (at least first of 36; [0053]) configured to transmit a first light signal along the plurality of fiber optic cables (see fig. 5 showing this configuration); and a second light source configured to transmit a second light signal along the temperature detection fiber optic cable (at least second of 36 - [0060] teaches that “the detection system 20 may include a plurality of light sources 36”; see fig. 5 in view of this teaching).
 
Regarding claim 6, Birnkrant teaches that the second light sensitive device is a photodiode ([0017]; [0053]; [0065]; see fig. 5).

Regarding claim 7, Birnkrant teaches an aircraft (200; title; [0002]; [0011]), comprising: 
a fuselage (202; [0092]) including one or more compartments ([0092]); and 

a plurality of fiber optic cables (28/31; [0058-60]) terminating in a plurality of nodes (34) disposed to monitor a fire or smoke condition at the one or more compartments ([0005]; [0055]; [0061]; [0092] “one or more compartments, i.e. the predetermined area, at which it is desired to provide fire, smoke and/or heat detection capabilities”; see fig. 20); 
a temperature detection fiber optic cable ([0005] “the second fiber optic cable arranged to monitor a temperature condition at one or more predetermined areas”; see also [0011] and [0093]); 
a control system (50; see figs. 5 and 7; [0062]) operably connected to the plurality of fiber optic cables (see fig. 5) and to the temperature detection fiber optic cable ([0095] “a first fiber optic cable 28 is utilized to monitor a compartment or area for smoke and/or fire conditions, while a second fiber optic cable 28 is utilized to monitor a compartment or area for temperature conditions”; see also [0093] “different fiber optic cables 28 or fiber optic cores in the fiber harness 30 will be used for smoke/fire detection, while others are used for temperature measurements”), including: 
a first light sensitive device configured to receive a scattered light signal from the plurality of fiber optic cables (at least one of elements 38; [0055]; see also [0060]); and 
a second light sensitive device configured to receive a reflected light signal (at least another of elements 38; [0055]; see also [0060]; further see [0052] teaching that “In this specification, the term “scattered light” may include any change to the amplitude/intensity or direction of the incident light, including reflection” – emphasis added); 

Birnkrant does not directly and specifically state regarding a plurality of fiber Bragg gratings arrayed along the temperature detection fiber optic cable; the reflected light being from the fiber Bragg gratings; or the temperature detection configured to be at the fiber Bragg gratings.
However, Wilson teaches an overheat detection system with an optical controller to determine temperature (abstract) having “fiber optic cables including Bragg gratings” ([0055]) where “the Bragg gratings function as wavelength-specific reflectors” ([0056]) configured such that “A shift in the Bragg wavelength indicates a change in temperature and/or strain, and tracking the changes in the Bragg wavelength allows optical controller 16 to determine the temperature at each Bragg grating” ([0057]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature detection fiber optic of Birnkrant with the specific knowledge of using the temperature detection fiber optic with fiber Bragg gratings of Wilson. This is because fiber Bragg gratings allow for spatially defined detection of temperature (see [0056-58] of Wilson). This is important in order to “to determine the temperature at the location of each Bragg grating” ([0058] of Wilson) and provide this information to an end user or system.

Regarding claim 8, Birnkrant lacks teaching that the plurality of fiber Bragg gratings are disposed at the plurality of nodes.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature detection fiber optic having nodes of Birnkrant with the specific knowledge of using fiber Bragg gratings which detect temperature at the locations/nodes where they are located of Wilson. This is because the nodes of Birnkrant and the gratings of Wilson are the temperature sensing areas/locations/nodes. This is important in order to sense the temperature at the nodes or at any locations where a temperature measurement is desired (see abstracts of Birnkrant and Wilson respectively).

Regarding claim 9, Birnkrant lacks teaching that the plurality of fiber Bragg gratings are arranged along the temperature detection fiber optic cable between the nodes.
However, Wilson teaches an overheat detection system with an optical controller to determine temperature (abstract) having “fiber optic cables including Bragg gratings” ([0055]) where “the Bragg gratings function as wavelength-specific reflectors” ([0056]) configured such that “A shift in the Bragg wavelength indicates a change in temperature and/or strain, and tracking the changes in the Bragg wavelength allows optical controller 16 to determine the temperature at each Bragg grating” ([0057]).


Regarding claim 10, Birnkrant teaches that the plurality of [detection nodes] are substantially equally spaced along the temperature detection fiber optic cable (see at least fig. 5 showing substantial equal spacing).
Birnkrant does not directly and specifically state regarding a plurality of fiber Bragg gratings.
However, Wilson teaches an overheat detection system with an optical controller to determine temperature (abstract) having “fiber optic cables including Bragg gratings” ([0055]) where “the Bragg gratings function as wavelength-specific reflectors” ([0056]) configured such that “A shift in the Bragg wavelength indicates a change in temperature and/or strain, and tracking the changes in the Bragg wavelength allows optical controller 16 to determine the temperature at each Bragg grating” ([0057]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature detection fiber optic of Birnkrant with the specific knowledge of using the temperature detection fiber optic with fiber Bragg gratings of Wilson. This is because fiber Bragg gratings allow for spatially defined 

Regarding claim 11, Birnkrant and Wilson lack teaching that the plurality of fiber Bragg sensors are spaced about one half meter apart.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the fiber Bragg sensors in design indicated locations such as every half meter, since it has been held that rearranging parts of an invention (here the sensors in a multi sensor system) involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the half meter spacing, since it has been held that discovering an optimum value of a result effective variable (here the spacing of the temperature sensing fiber Bragg sensors) involves only routine skill in the art. MPEP 2144.05 (II-B). Please note that in the instant application at [0037] the fiber Bragg gratings are taught to be “at a selected interval such as, for example, every half meter” and applicant has not disclosed any criticality for the claimed spacing.

Regarding claim 12, Birnkrant teaches a first light source (at least first of 36; [0053]) configured to transmit a first light signal along the plurality of fiber optic cables (see fig. 5 showing this configuration); and a second light source configured to transmit a second light signal along the temperature detection fiber optic cable (at least second of 36 - [0060] teaches 

Regarding claim 13, Birnkrant teaches that the second light sensitive device is a photodiode ([0017]; [0053]; [0065]; see fig. 5).

Regarding claim 14, Birnkrant teaches that the plurality of compartments includes one or more of a cockpit, a cargo bay, or an electronics enclosure (see at least [0092] and [0061]).

Regarding claim 15, Birnkrant teaches a method of temperature detection (abstract; [0021]) for a monitored area ([0092]; [0061]), comprising: 
extending a temperature detection fiber optic cable (28/31; [0058-60]; see also [0005] teaching “the second fiber optic cable arranged to monitor a temperature condition at one or more predetermined areas”; see also [0011] and [0093]) through the monitored area ([0058] teaches that the system is be installed; [0059] teaches positioning the node(s) in correlation to “a specific location within the designated area”; [0005]); 
transmitting a light signal through the temperature detection fiber optic cable via a temperature detection light source (36; [0067]; see also [0057]); 
receiving a reflected light signal from the fiber Bragg gratings at a temperature detection light sensitive device (38; [0056]; see also [0060]); and 
detecting a temperature based on one or more properties of the reflected light signal (via the control system; see [0011]; [0021-22]; [0093]; [0096]).

However, Wilson teaches a method of detecting overheat conditions ([0006]; [0080]) such that a fiber optic cable includes fiber Bragg gratings ([0082]; see also [0080-83]) and the temperature detection is at the fiber Bragg gratings (see at least [0082-83]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Birnkrant with the specific knowledge of using the temperature detection fiber optic with fiber Bragg gratings for temperature detection of Wilson. This is because using fiber Bragg gratings allows for spatially defined detection of temperature (see [0056-58] of Wilson). This is important in order to “to determine the temperature at the location of each Bragg grating” ([0058] of Wilson) and provide this information to an end user or system.

Regarding claim 16, Birnkrant teaches one or more nodes (34) of a fiber optic smoke detection system (20; [0051]; abstract).
Birnkrant lacks teaching that the plurality of fiber Bragg gratings are disposed at the one or more nodes.
However, Wilson teaches an overheat detection system with an optical controller to determine temperature (abstract) having “fiber optic cables including Bragg gratings” ([0055]) where “the Bragg gratings function as wavelength-specific reflectors” ([0056]) configured such that “A shift in the Bragg wavelength indicates a change in temperature and/or strain, and 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature detection fiber optic having nodes of Birnkrant with the specific knowledge of using fiber Bragg gratings which detect temperature at the locations/nodes where they are located of Wilson. This is because the nodes of Birnkrant and the gratings of Wilson are the temperature sensing areas/locations/nodes. This is important in order to sense the temperature at the nodes or at any locations where a temperature measurement is desired (see abstracts of Birnkrant and Wilson respectively).

Regarding claim 17, Birnkrant lacks teaching that the plurality of fiber Bragg gratings are arranged along the temperature detection fiber optic cable between nodes of a fiber optic smoke detection system.
However, Wilson teaches an overheat detection system with an optical controller to determine temperature (abstract) having “fiber optic cables including Bragg gratings” ([0055]) where “the Bragg gratings function as wavelength-specific reflectors” ([0056]) configured such that “A shift in the Bragg wavelength indicates a change in temperature and/or strain, and tracking the changes in the Bragg wavelength allows optical controller 16 to determine the temperature at each Bragg grating” ([0057]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature detection fiber optic having nodes of Birnkrant with the specific knowledge of using fiber Bragg gratings which detect temperature at the locations where they are located of Wilson. This is because the gratings detect 

Regarding claim 18, Birnkrant teaches that the plurality of [detection nodes] are substantially equally spaced along the temperature detection fiber optic cable (see at least fig. 5 showing substantial equal spacing).
Birnkrant does not directly and specifically state regarding a plurality of fiber Bragg gratings.
However, Wilson teaches an overheat detection system with an optical controller to determine temperature (abstract) having “fiber optic cables including Bragg gratings” ([0055]) where “the Bragg gratings function as wavelength-specific reflectors” ([0056]) configured such that “A shift in the Bragg wavelength indicates a change in temperature and/or strain, and tracking the changes in the Bragg wavelength allows optical controller 16 to determine the temperature at each Bragg grating” ([0057]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature detection fiber optic of Birnkrant with the specific knowledge of using the temperature detection fiber optic with fiber Bragg gratings of Wilson. This is because fiber Bragg gratings allow for spatially defined detection of temperature (see [0056-58] of Wilson). This is important in order to “to determine the temperature at the location of each Bragg grating” ([0058] of Wilson) and provide this information to an end user or system.

claim 19, Birnkrant teaches that the temperature detection light source is a laser diode ([0053]; see also [0079]).

Regarding claim 20, Birnkrant teaches that the temperature detection light sensitive device is a photodiode ([0017]; [0053]; [0065]; see fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Coreth et al. (US 20180340841); abstract; [0025], as well as figs. 1 and 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855